Filed with the U.S. Securities and Exchange Commission on February 27, 2015 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 614 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to respond to Staff comments and to provide any additional non-material changes for two series of the Trust: the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund. PROSPECTUS BP Capital TwinLine Energy Fund Class A – Ticker: BPEAX Class C – Ticker: BPECX Class I – Ticker: BPEIX BP Capital TwinLine MLP Fund Class A – Ticker: BPMAX Class C – Ticker: BPMCX Class I – Ticker: BPMIX February 27, 2015 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTIONS This important section summarizes the Funds’ investments, risks, fees and past performance. SUMMARY SECTION 1 BP Capital TwinLine Energy Fund 1 BP Capital TwinLine MLP Fund 9 MORE INFORMATION ABOUT THE INVESTMENT OBJECTIVES, POLICIES AND RISKS This section provides details about the Funds’ investment strategies and risks. MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 18 Investment Objectives 18 More About MLPs 18 BP Capital TwinLine Energy Fund Strategies 18 BP Capital TwinLine MLP Fund Strategies 20 Temporary and Defensive Investment Strategies 21 Principal Risks of Investing in the Funds 21 FUND MANAGEMENT Review this section for information about the organizations and people who oversee the Funds. FUND MANAGEMENT 34 The Investment Advisor 34 Portfolio Managers 34 Other Service Providers 36 SHAREHOLDER INFORMATION This section explains how shares are valued and how to purchase and sell shares, and provides information on dividends, distributions and taxes. SHAREHOLDER INFORMATION 37 Description of Classes 37 Class A Shares 37 Class C Shares 42 Class I Shares 42 Shareholder Servicing Plan 43 Distribution Plan 43 Additional Payments to Dealers 43 When and How NAV is Determined 43 Purchasing and Adding to Your Shares 45 Exchanging Your Shares 47 Selling Your Shares 47 Account and Transaction Policies 49 Dividends and Distributions 53 FINANCIAL HIGHLIGHTS Review this section for details on selected financial statements of the Funds. Taxes 53 FINANCIAL HIGHLIGHTS 57 PRIVACY NOTICE PN-1 Table of Contents - Prospectus SUMMARY SECTION BP Capital TwinLine Energy Fund Investment Objective The BP Capital TwinLine Energy Fund (the “BP Energy Fund” or the “Fund”) seeks total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $1 million in the Funds.More information about these and other discounts is available from your financial professional and in the section titled “Shareholder Information” on page37 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-49 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) None(1) 1.00%(2) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees 1.25% 1.25% 1.25% Distribution (12b-1) Fees 0.25% 0.75% None Other Expenses Shareholder Servicing Fees 0.10% 0.25% 0.10% Other Expenses 0.38% 0.38% 0.38% Total Other Expenses 0.48% 0.63% 0.48% Acquired Fund Fees and Expenses 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses(3) 1.99% 2.64% 1.74% Investments of $1 million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% if redeemed within one year from the date of purchase. A charge of 1.00% will be imposed on Class C shares redeemed within one year of purchase by any investor. (3) BP Capital Fund Advisors, LLC (the “Advisor”) has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses, expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses) do not exceed 2.00%, 1.75% and 2.75% of the average daily net assets of ClassA shares, ClassI shares and Class C shares of the Fund, respectively (the “Expense Caps”).The Expense Caps are indefinite but will remain in effect at least through February 28, 2016, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps.The Fund’s net operating expenses may be higher to the extent that the Fund incurs expenses that are excluded from the Expense Caps. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps for the first year only).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $765 $1,164 $1,586 $2,759 Class C $367 $820 $1,400 $2,973 Class I $177 $548 $944 $2,052 Summary Section
